Citation Nr: 0910687	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from a private 
source in the amount of $144.70 on December 30, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to October 
1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 decision by the Veterans Affairs Medical 
Center (VAMC) in St. Cloud, Minnesota, which denied 
reimbursement of the cost of unauthorized prescription 
medication purchased from a private source.

In a February 2007 letter, the Veteran cancelled the scheduled 
video conference Travel Board hearing he requested.


FINDING OF FACT

The medication purchased by the Veteran in December 2005 was 
not for treatment of an immediate medical emergency as defined 
by VA regulations.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred for the cost of an unauthorized 
prescription medication purchased from a private pharmacy on 
December 30, 2005, have not been met. 38 U.S.C.A. §§ 1725, 
1728, 5300, 5300A, (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 17.96, 17.120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claim.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
through the presentation of pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Factual Background

The Veteran's primary service-connected disability is coronary 
artery disease, for which he is rated 100 percent disabled.  He 
noted in his January 2006 claim for reimbursement that, on 
December 29, 2005, based on the information and symptoms he 
provided the VA employee, whom the Veteran notes was a Triage 
nurse, he was given an appointment at the VA treatment facility 
for December 30, 2005.  This is confirmed by the VA facility's 
records of the call.  The Veteran asserts that the person 
informed him snow was forecast for the following day and, if 
weather conditions were bad, he was to go to a local doctor-he 
was not to wait until the following week to see a doctor.

The Veteran asserts at least eight inches of snow fell that 
evening, and the information he accessed on road conditions 
advised poor driving conditions between Willmar, MN, his place 
of residence, and Payneville, the site of the VA treatment 
facility-a distance of approximate 30 miles, for December 
30th.  He called the treatment facility the morning of December 
30th and informed the receptionist of the road conditions and, 
the Veteran asserts, she noted they were also bad in the St 
Cloud area.  He cancelled his appointment for that morning and 
told the receptionist he would see a local doctor and, if a 
prescription was ordered, he would get enough for about five 
days and obtain the remainder at the VA facility.  According to 
the Veteran, the receptionist told him to get enough for at 
least 10 days, as it might take that long to get prescription 
medication from VA.

The VAMC records of the telephone consult notes the Veteran's 
reported symptom was sinus congestion, which he had experienced 
for the past month.  He reported his temperature as 96.7 
degrees.  At an early-December 2005 appointment, the examiner 
told him to return if his nasal drainage became purulent.  The 
Veteran reported he had experienced thick yellowish drainage 
and post nasal drip the prior two days, and his legs were 
aching.  In response to that information, the appointment for 
December 30, 2005, was made.

The receipt provided by the Veteran notes payment by check of 
$140.70, and indicates the prescription was for Levaquin 
tablets 500 mg, an antibiotic.  He caused the private 
prescription to be faxed to the VAMC in early afternoon, 
December 30, 2005, and he called and asked VA to reimburse him.  
The entry notes he was referred to the fee-basis department.

Medical authorities at the St Cloud VAMC determined there was 
no evidence the Veteran was told to seek private medical care; 
his circumstances were neither emergent nor urgent; and, he was 
not enrolled in an approved fee-basis status at the VAMC.  As a 
result, his claim was denied.

Governing Law and Regulations

A Veteran may have a non-VA written prescription filled by VA 
if the next available scheduled appointment is more than 30 
days away.  See 38 C.F.R. § 17.96.  The Board notes, however, 
that this provision only allows the filling of a non-VA 
prescription by VA.  It does not allow for reimbursement.  In 
order to obtain reimbursement, all criteria of the applicable 
regulation must be met.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There must 
be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or

(4) for any injury, illness, or dental condition in the case of 
a veteran who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health; 
and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been 
or would have been refused.

By the plain terms of the statue, if any one of the foregoing 
requirements is lacking, the benefit sought may not be granted.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, it is neither alleged, nor suggested by the 
record, that the medical treatment, to include the prescribed 
medication which the Veteran received on December 30, 2005, was 
for a service-connected disability.  Thus, the Veteran fails to 
meet the first of the three criteria under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120 for entitlement to reimbursement or 
payment by VA of the cost of unauthorized medical treatment.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in non-
VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1000-1003.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177. The provisions of the Millennium Act became 
effective as of May 29, 2000.  Nonetheless, these laws are of 
no help to the Veteran, as the evidence of record supports the 
medical authorities' determination that he did not obtain the 
medication under emergency circumstances.

The fact that driving conditions the morning of December 30, 
2005, may have been less than ideal does not convert a 
scheduled medical appointment for an acute illness into one 
that required emergency treatment.  The Veteran asserted in his 
Notice of Disagreement that it should be taken into 
consideration that everything said during a conversation is not 
always written down.  The Board, however, has no basis on which 
to apply such a concept, especially in light of the fact the 
Veteran does not dispute the fact he was not in an approved 
fee-basis status.  He argues that he should not have been 
disenrolled some years past, which is a tacit acknowledgement 
of his familiarity with VA's fee-basis requirements.

All indicia are that the Veteran opted to cancel his scheduled 
appointment and see a private doctor on December 30, 2005, not 
because his acute sinus symptomatology required emergency 
attention, but because of his personal preference not to drive 
the 30 miles to the VAMC in winter driving conditions.  Under 
these circumstances, the Board is constrained to deny the 
claim.  38 C.F.R. §§ 17.96, 17.120, 17.1000.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from a private 
source in the amount of $144.70 on December 30, 2005, is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


